Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims , 9-11, 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1, 8-10 of co-pending U.S. Application 16556924 in view of Hansen (“How Electrical Muscle Stimulation Improves Athletic Performance and Injury Management”, 2017). For example, Application 17852596 claim 1 teaches “sports performance state”, while co-pending U.S. Application 16556924 claim 1 teaches “health state”. As taught in Hansen, page 1, par 1, electrical muscle stimulation (EMS) offers true benefits for sport performance professionals and those in the physical training and rehabilitation fields. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the robotic system for physical therapy (taught in co-pending U.S. Application 16556924 claim 1) to further apply it to monitor user’s sports performance (taught in Hansen), so as to amplify the signal qualities of user/athlete’s training elements (Hansen, page 8, par 4). Therefore, the combination of U.S. Application 16556924 claim 1 and Hansen taught all limitations in Application 17852596 claim 1.
Application 17852596
1
9
10
11
17
Co-pending App.16556924
1
8
9
10
1


Application 17852596 Claim 1
Co-pending App.16556924 Claim 1
1. An electronic training system, comprising:


a set of external response sensors configured to sense and measure an external change discernible on a body of a user;


a set of internal response sensors configured to sense and measure an internal change within the body of the user;


a stimulus device; and


control circuitry in an operational phase is configured to:

receive an input via a user interface, wherein the input comprises a current sports performance state and a target sports performance state of the
user;
 
retrieve at least one priori stimulus from a sports knowledge database based on the received input; and

determine a set of test stimuli specific for the user based on a combination of the current sports performance state, the target sports performance state, and the retrieved at least one priori stimulus;

control the stimulus device to provide the determined set of test stimuli to the user for a first test duration;

determine, based on the set of internal response sensors, a first set of responses within the body of 
the user from the provided set of test stimuli;

determine, based on the set of external response sensors, a second set of responses discernible on the body of the user from the provided set of test
stimuli;

calibrate a set of stimulus parameters for the stimulus device based on a combination of the determined first set of responses, the second set of responses, the current sports performance state, and the target sports performance state; and

re-configure the stimulus device with the calibrated set of stimulus parameters to apply a new stimulus to the user for a second duration, wherein the new stimulus shifts the current sports performance state towards the target sports performance state.
1. A robotic system for physical therapy, comprising:

a set of external response sensors configured to sense and measure an external response discernible on a body of the user on application of the stimulus;

a set of internal response sensors configured to sense and measure an internal response within the body of the user on the application of the stimulus from the stimulus device; 

a stimulus device configured to generate a stimulus;

a user interface; and control circuitry configured to:

receive an input via the user interface, wherein the input comprises a current health state and a target health state of the user;


retrieve at least one priori stimulus from a knowledge database based on the received input;


determine a set of test stimuli specific for the user based on a combination of the current health state, the target health state, the retrieved at least one priori stimulus, and a trained Artificial Intelligence (AI) based system;

control the stimulus device to provide the determined set of test stimuli to the user for a first test duration;

determine, based on the set of internal response sensors, a first set of responses within the body of the user from the provided set of test stimuli;

determine, based on the set of external response sensors, a second set of responses discernible on the body of the user from the provided set of test stimuli; and

calibrate a set of stimulus parameters for the stimulus device based on a combination of the determined first set of responses, the second set of responses, the current health state, the target health state, and the trained AI-based system; and

the stimulus device is re-configured with the calibrated set of stimulus parameters to apply a new stimulus to at least a portion of the body of the user for a second duration, wherein the use of the new stimulus shifts at least one condition of the user from the current health state towards the target health state.
Application 17852596 Claim 9
Co-pending App.16556924 Claim 8
9. The electronic training system according to claim 1, wherein the stimulus device is a human senses stimulator device, wherein the stimulus device comprises a plurality of slots to detachably attach a plurality of different stimulus sub-devices
in the plurality of slots in a modular arrangement.
8. The robotic system according to claim 1, wherein the stimulus device is a human senses stimulator device, wherein the stimulus device comprises a plurality of slots to detachably attach a plurality of different stimulus subdevices in the plurality of slots in a modular arrangement.
Application 17852596 Claim 10
Co-pending App.16556924 Claim 9
10. The electronic training system according to claim 9, wherein each stimulus subdevice of the plurality of different stimulus sub-devices is selected from at least one of: a pressure sub-device, a temperature sub-device, a vibrator sub-device, a sound wave control sub-device, a virtual reality (VR) scene projecting subdevice, an odor emitter sub-device, a touch-sense sub-device, a magnetic field generator sub-device, and an integrated digital environment generator subdevice.
9. The robotic system according to claim 8, wherein each stimulus sub-device of the plurality of different stimulus sub-devices is selected from at least one of: a pressure sub-device, a temperature sub-device, a vibrator sub-device,
a sound wave control sub-device, a virtual reality (YR) scene projecting sub-device, an odor emitter sub-device, a touch-sense sub-device, a magnetic field generator subdevice, and an integrated digital therapeutic environment generator sub-device.
Application 17852596 Claim 11
Co-pending App.16556924 Claim 10
11. The electronic training system according to claim 9, 
wherein the control circuitry is further configured to generate a stimulation instructions pack specific for the user based on an output from a trained artificial intelligence-based system,
wherein the control circuitry is further configured to activate a single stimulus sub-device or a set of stimulus sub-devices from the plurality of different stimulus sub-devices at a given timepoint in the first test duration in accordance with the generated stimulation instructions pack.
10. The robotic system according to claim 8, 

wherein the control circuitry is further configured to generate a physical stimulation instructions pack specific for the user based on an output from the trained Al-based system, 
wherein the control circuitry is further configured to activate a single stimulus sub-device or a set of stimulus sub-devices from the plurality of different stimulus sub-devices at a given timepoint in the first test duration and the second duration in accordance with the generated physical stimulation instructions pack.
Application 17852596 Claim 17
Co-pending US20210060790 Claim 1
17. A method of electronic evaluation and feedback of sports performance, the method comprising:










in an electronic training system that includes a stimulus device and control circuitry:




receiving, by the control circuitry, an input via a user interface, wherein the input comprises a current sports performance state and a target sports performance state of the user;

retrieving, by the control circuitry, at least one priori stimulus from a sports knowledge database based on the received input; and

determining, by the control circuitry, a set of test stimuli specific for the user based on a combination of the current sports performance state, the target sports performance state, and the retrieved at least one priori stimulus;

controlling, by the control circuitry, the stimulus device to provide the determined set of test stimuli to the user for a first test duration;

determining, by the control circuitry, a first set of responses within a body of the user from the provided set of test stimuli;

determining, by the control circuitry, a second set of responses discernible on the body of the user from the provided set of test stimuli;


calibrating, by the control circuitry, a set of stimulus parameters for the stimulus device based on a combination of the determined first set of responses, the second set of responses, the current sports performance state, and the target
sports performance state; and

re-configuring, by the control circuitry, the stimulus device with the calibrated set of stimulus parameters to apply a new stimulus to the user for a second duration, wherein the new stimulus shifts the current sports performance state towards the target sports performance state.
1. A robotic system for physical therapy, comprising:

a set of external response sensors configured to sense and measure an external response discernible on a body of the user on application of the stimulus;

a set of internal response sensors configured to sense and measure an internal response within the body of the user on the application of the stimulus from the stimulus device; 

a stimulus device configured to generate a stimulus;

a user interface; and control circuitry configured to:

receive an input via the user interface, wherein the input comprises a current health state and a target health state of the user;


retrieve at least one priori stimulus from a knowledge database based on the received input;


determine a set of test stimuli specific for the user based on a combination of the current health state, the target health state, the retrieved at least one priori stimulus, and a trained Artificial Intelligence (AI) based system;

control the stimulus device to provide the determined set of test stimuli to the user for a first test duration;

determine, based on the set of internal response sensors, a first set of responses within the body of the user from the provided set of test stimuli;

determine, based on the set of external response sensors, a second set of responses discernible on the body of the user from the provided set of test stimuli; and

calibrate a set of stimulus parameters for the stimulus device based on a combination of the determined first set of responses, the second set of responses, the current health state, the target health state, and the trained AI-based system; and

the stimulus device is re-configured with the calibrated set of stimulus parameters to apply a new stimulus to at least a portion of the body of the user for a second duration, wherein the use of the new stimulus shifts at least one condition of the user from the current health state towards the target health state.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior at are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Clark (US20190189259) in view of Poon (Wearable Sensors Fundamentals, Implementation and Applications, 2014, Pages 543-562) further in view of Hansen (“How Electrical Muscle Stimulation Improves Athletic Performance and Injury Management”, 2017).

Regarding Claim 1. Clark teaches An electronic training system (Clark, abstract, the invention describes systems and methods for generating an optimized treatment experience for a patient. In one implementation, patient experience data is captured using at least one patient experience device. The patient experience data corresponds to a patient experience factor for the patient. A current level of the patient experience factor is determined using a patient experience processing system. The current level of the patient experience factor is determined based on the patient experience data. A customized therapy for the patient is generated based on the current level of the patient experience factor. The customized therapy is an alternative treatment to a drug therapy administration. An administration of a patient treatment experience is generated based on the customized therapy. The patient treatment experience is generated using the at least one patient experience device and includes one or more of patient sense stimulation and patient cognitive stimulation.), comprising:
a set of external response sensors configured to sense and measure an external change discernible on a body of a user (Clark, [0034] In one implementation, the experience factor assessment system 102 establishes a baseline and captures patient experience data for the patient experience factor. The patient experience data may be discovered, recorded and compared with historical levels over time to determine a current level of the patient experience factor. The current level of the patient experience factor may be determined by the experience factor assessment system 102, without limitation through: self-reporting by the patient, recorded via one or more patient experience devices, such as a Touch Screen, VUI, GUI or Haptic gesture; manually collection or reporting by a medical professional, caregiver, family member, or other authorized user; biometric readings; analysis, extraction, and/or capture from clinical records, such as an Electronic Medical Record [ERM] or Hospital Information
System [HIS]; digital device interface software [DDI] from medical devices; analytically derived machine learning, metadata, sensors, biosensors, robots, ambient devices and artificial intelligence; and/or the like. 
[0037] Using the current level of the patient experience factor, alone or in combination with the current drug administration level, the experience generation system 106, generates a customized therapy for the patient that is an alternative to a further administration of drug therapy. The experience generation system 106 generates and administers a patient treatment experience based on the customized therapy. In one implementation, the patient treatment experience includes patient sense stimulation and/or cognitive stimulation.);

Clark fails to explicitly teach, however, Poon teaches a set of internal response sensors configured to sense and measure an internal change within the body of the user (Poon, page 549, par 1, Neurological diseases such as Parkinson’s disease and stroke are amongst the major causes of disability. Neurological rehabilitation provides therapeutic exercise to help patients to restore motor functions. Due to the shortage of hospital-centered rehabilitation resources, home-based rehabilitation therapies have gained interest. In this respect, wearable devices can play a role by providing remote monitoring in home settings of the mobility and physical functioning of patients with neurological disorders. It can significantly reduce healthcare cost and is useful in early symptom detection, which makes prompt and effective intervention possible.
Page 559, par 2, Recent advances in flexible optoelectronics have, however, opened up a new phase where sensors can be worn non-invasively inside the human body, particularly along the GI tract, for sensing information as well as dispensing drugs. This advancement will refine the scope of wearable systems and enhance the potential applications for early detection of cardiovascular, neurological, and gastrointestinal diseases.);
Clark and Poon are analogous art because they both teach method of monitoring user’s body response by using sensors. Poon further teaches using noninvasive inside body sensors to collect physiological information of the user. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the user’s body response monitoring method (taught in Clark), to further use the inside body sensors (taught in Poon), so as to help early detection of potential problems in user with lower cost (Poon, page 549, par 1, page 559, par 2).

The combination of Clark and Poon further teaches a stimulus device (Clark, [0026] Some aspects of the presently disclosed technology involve the introduction, tracking and individual self-directed optimization of a customized therapy through a patient treatment experience to discover appropriate drug alternative therapy options and combinations for managing patient experience factors, without additional drugs or in combination with lowered drug dosages, by monitoring and providing biometric feedback. The patient treatment experience may include sense stimulation involving one or more of the five senses of the patient (sight, hearing, smell, taste, touch) and/or cognitive stimulation of the patient.); and

The combination of Clark and Poon fails to explicitly teach, however, Hansen teaches sports performance state (Hansen, page 1, par 1, electrical muscle stimulation (EMS) offers true benefits for sport performance professionals and those in the physical training and rehabilitation fields.).
Clark, Poon and Hansen are analogous art because they all teach method of monitoring user’s body response after applying stimuli. Hansen further teaches using stimulus device to help user to improve sports performance. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the user’s body response monitoring method with stimulus devices (taught in Clark and Poon), to further apply it to monitor user’s sports performance (taught in Hansen), so as to amplify the signal qualities of user/athlete’s training elements (Hansen, page 8, par 4).

The combination of Clark, Poon and Hansen further teaches control circuitry in an operational phase is configured to:
receive an input via a user interface, wherein the input comprises a current sports performance state and a target sports performance state of the user;
 	retrieve at least one priori stimulus from a sports knowledge database based on the received input (Clark, [0074] …AI and Machine Learning from the patient intelligence system 110 may redirect and constantly recalibrate the characteristics of the patient treatment experience administration, in a background mode or in real time. For example, the sound of a music playlist may be controlled and automatically retuned in real time specifically for an individual patient's experience by accessing the real time and historical biometric readings, vital signs, machine learning and/or AI algorithms. In this example, as the patient begins listening to the sound of a music playlist, the starting tempo, or Beats per Minute [BPM] of the digital song, may be reset by the computing device to match the biometric value for the patient, such as heart or respiration rate, and/or biomarkers that detect neurotransmitter imbalances for chemicals such as epinephrine, norepinephrine, cortisol, dopamine, serotonin, tyrosine and tryptophan levels, in real time or delayed presentation to the patient. The digital song or soundscape may then gradually slow down as it is played, without degradation of either notation, pitch, volume or velocity by controlling the music using a music instrument digital interface [MIDI] control, by a target change, such as a preset target percentage reduction, a change set by patient or provider input of desired target percentages, or by AI guided target percentages that reflect clinical best practices. In addition to dynamically setting the starting digital song tempo to attempt to guide the patient to a targeted heart or respiration rate, or in the case of neurotransmitter imbalances, targeted biochemical levels, the patient's real time biometric response data may indicate that the target change is not being achieved. At this point, guided by AI algorithms, the treatment experience system 100 may dynamically recalibrate the real time music playback tempo and the target change for the reset tempo to a more achievable level of overall compliance with biometric values, patient experience, and clinical best practices.); and
determine a set of test stimuli specific for the user based on a combination of the current sports performance state, the target sports performance state, and the retrieved at least one priori stimulus (Clark, [0040] It will be appreciated that the customized therapy may include one or more aggregations of therapies, including
sense stimulation and/or cognitive stimulation. The experience generation system 106 analytically derives and targets the customized therapy for an individual patient
using the patient experience generation system 106 and the patient intelligence system 110. The customized therapy executed by the treatment experience system 100 may be
triggered by a sensor connected and/or ambient devices and software, animatronic life-like robots, 'Carebots', and other devices in various form factors, such as robotic humans, animals, toys, or other sensor connected devices, that monitor and detect changes in patient health, awareness and/or mood with their senses and thought as they impact patient experience factors. Examples of robotic devices that may be
utilized for the treatment experience system 100 may be equipped with cameras to read facial expressions, sensors to capture vital signs, and speech recognition. Devices utilized by the treatment experience system 100 may meet the ISO13482 standard for service robots.);
control the stimulus device to provide the determined set of test stimuli to the user for a first test duration 
determine, based on the set of internal response sensors, a first set of responses within the body of the user from the provided set of test stimuli;
determine, based on the set of external response sensors, a second set of responses discernible on the body of the user from the provided set of test stimuli;(Clark, [0052] In another example, the desired resulting target change may be to slow the patient's respiration rate down during the song by targeted percentage, such as 15%. The algorithm reads the patient's beginning heart rate of 86 beat per minute and sets the matching MIDI tempo of the song playback to match 86 BPM. The treatment experience system 100 determines that a 3-minute song and a target ending heart rate will result in the targeted reduction of 15%; computes that a 5% reduction in heart rate per minute will result in the targeted endpoint heartrate of 73 BPM; and recalibrates the MIDI tempo for song playback to gradually slow down over the 3 minute song to end at a tempo of 73 BPM. During the song playback, the treatment experience system 100 monitors the real time impact of the slowing MIDI tempo on the patient's biometrics, biochemicals and Vital Signs, and if the patient is not responding as desired, for example, the heart rate is not slowing down as desired, the treatment experience system 100 may reset the tempo to match the patient heart rate and start over trying to entrain a slowdown playback, with a new adjusted target. For example, based on the biometric response data, a 10% reduction is all that can be reasonably projected to be accomplished in this patient experience, so this is reset by the treatment experience system 100 as the new target for this instance of entrainment.
Poon, Page 559, par 2, Recent advances in flexible optoelectronics have, however, opened up a new phase where sensors can be worn non-invasively inside the human body, particularly along the GI tract, for sensing information as well as dispensing drugs. This advancement will refine the scope of wearable systems and enhance the potential applications for early detection of cardiovascular, neurological, and gastrointestinal diseases.);
calibrate a set of stimulus parameters for the stimulus device based on a combination of the determined first set of responses, the second set of responses, the current sports performance state, and the target sports performance state (Clark, [0038] In one implementation, the experience generation
system 106 generates a patient treatment experience using sound therapy based on the customized therapy. The sound may include, without limitation, music therapy, noise cancelling soundscapes, sound replacement, musical genres, ambient soundscapes, natural soundscapes, meditative soundscapes, machine generated music, generative nondeterministic music, binaural beats, audio books, and recorded human vocal messages. The characteristics of the patient treatment experience, such as the sound of a music playlist, may be controlled and automatically tuned specifically for the patient by accessing the real time and historical biometric readings, vital signs, machine learning and/or AI. For example, as the patient begins listening to the sound of a music playlist, the tempo, or Beats per Minute [BPM] of the digital song may be recalibrated to match a biometric value of the patient in real time, such as heart rate. The digital song may then gradually slow down as it is played, by target changes, such as a preset target percentage or reduction in the patient experience factor is reached. The changes may be guided and controlled by the patient, provider, or other authorized user until reaching the target change or guided and controlled by machine learning or other AI algorithms that guide the patient to reach the target biometric value, such as heartrate or respiration, that reflect clinical best practices.); and
re-configure the stimulus device with the calibrated set of stimulus parameters to apply a new stimulus to the user for a second duration, wherein the new stimulus shifts the current sports performance state towards the target sports performance state (Clark, [0052] In another example, the desired resulting target change may be to slow the patient's respiration rate down during the song by targeted percentage, such as 15%. The algorithm reads the patient's beginning heart rate of 86 beat per minute and sets the matching MIDI tempo of the song playback to match 86 BPM. The treatment experience system 100 determines that a 3-minute song and a target ending heart rate will result in the targeted reduction of 15%; computes that a 5% reduction in heart rate per minute will result in the targeted endpoint heartrate of 73 BPM; and recalibrates the MIDI tempo for song playback to gradually slow down over the 3 minute song to end at a tempo of 73 BPM. During the song playback, the treatment experience system 100 monitors the real time impact of the slowing MIDI tempo on the patient's biometrics, biochemicals and Vital Signs, and if the patient is not responding as desired, for example, the heart rate is not slowing down as desired, the treatment experience system 100 may reset the tempo to match the patient heart rate and start over trying to entrain a slowdown playback, with a new adjusted target. For example, based on the biometric response data, a 10% reduction is all that can be reasonably projected to be accomplished in this patient experience, so this is reset by the treatment experience system 100 as the new target for this instance of entrainment.).

Claim 17 is similar in scope as Claim 1, and is rejected under same rationale. 


Allowable Subject Matter
Claims 2-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 2, it recites “...wherein the control circuitry is further configured to establish an associative relationship between each stimulus-response pair from the first set of responses and the second set of responses.” in the context of Claim 2.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 2. Therefore, Claim 2 is allowable over prior art.
Claim 3 depends from Claim 2 with respective additional limitations. Therefore, Claim 3 is allowable over prior art.
Regarding Claim 4, it recites “...wherein the control circuitry is further configured to determine whether an alteration is required in a training plan for the current sports performance state of the user, based on the application of the new stimulus to the user for the second duration and a shift in at least one sports performance indicator of the user from the current sports performance state towards the target sports performance state. ” in the context of Claim 4.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 4. Therefore, Claim 4 is allowable over prior art.
Claims 5-6 depend from Claim 4 with respective additional limitations. Therefore, Claims 5-6 are allowable over prior art.
Regarding Claim 7, it recites “...wherein the stimulus device is further configured to output a first digital environment around the user, wherein the first digital environment is a human-sense stimulating mixed reality environment that induces a specific stimulus to the user to increase sports performance from the current sports performance state to a second sports performance state of the user, wherein the second sports performance state corresponds to the target sports performance state.” in the context of Claim 7.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 7. Therefore, Claim 7 is allowable over prior art.
Claim 8 depends from Claim 7 with respective additional limitations. Therefore, Claim 8 is allowable over prior art.
Regarding Claim 9, it recites “...wherein the stimulus device is a human senses stimulator device, wherein the stimulus device comprises a plurality of slots to detachably attach a plurality of different stimulus sub-devices in the plurality of slots in a modular arrangement.” in the context of Claim 9.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 9. Therefore, Claim 9 is allowable over prior art.
Claims 10-11 depend from Claim 9 with respective additional limitations. Therefore, Claims 10-11 are allowable over prior art.
Regarding Claim 12, it recites “...wherein the control circuitry in the operational phase is further configured to: track locomotion and body movements of a user from the set of external response sensors in a first sporting event of a plurality of sporting events; and track electrical brain activity and physiological changes in a body of the user from the set of internal response sensors in the first sporting event” in the context of Claim 12.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 12. Therefore, Claim 12 is allowable over prior art.
Claims 13-16 depend from Claim 12 with respective additional limitations. Therefore, Claims 13-16 are allowable over prior art.
Claim 18 recites similar limitations as discussed above with regard to claims 2&3. Therefore, claim 18 is allowable over prior art.
Claim 19 recites similar limitations as discussed above with regard to claim 4. Therefore, claim 19 is allowable over prior art.
Claim 20 depends from Claim 19 with respective additional limitations. Therefore, Claim 20 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/           Primary Examiner, Art Unit 2611